Citation Nr: 1813616	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for a foot disability, to include plantar fasciitis with pes planus and arthritis, to include as secondary to service-connected degenerative joint disease of the knees and left ankle.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for entitlement to service connection for sleep apnea and a foot disability.

In August 2017, the Veteran testified at a videoconference hearing from the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA law also permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has been diagnosed with severe obstructive sleep apnea.  See August 2009 Sleep Study.

The Veteran asserted in statements and testimony throughout his claim that his sleep apnea began in service and continued since that time.  Specifically, the Veteran maintains that he started experiencing sleep apnea symptomatology, such as snoring, cessation of breathing, and awaking tired in the morning, during his active service.  See August 2017 Hearing Transcript.

Although the service treatment records do not show treatment for any sleep problems, the Board finds that the Veteran is competent to report the onset of symptoms including cessation of breathing, snoring, and daytime sleepiness during his active service.  See id.; see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).

Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Veteran is competent to report experiencing continuing sleep pathology during and since his active service, as the onset, frequency, and duration of such symptoms as snoring, awaking tired in the morning, and pauses in breathing are capable of lay observation.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board finds the Veteran's competent statements of continuing sleep apnea symptomatology during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Veteran's assertions are bolstered by the statement of his spouse, who confirmed that she first observed his symptoms, including snoring and cessation of breathing, while he was serving on active duty.  See January 2012 Statement in Support of Claim.  Also, a buddy statement from the Veteran's former co-worker detailed observable sleep apnea symptomatology in 1994, shortly after the Veteran left active service.  See July 2014 Statement in Support of Claim.  This evidence tends to validate the Veteran's assertion that he initially experienced an in-service sleep pathology, the symptoms of which continued in the years following his active service.

In May 2017, Dr. Stephen Snell noted that the Veteran's sleep symptoms started in the early 1990s with severe snoring that was witnessed while he was on active duty.  Dr. Snell opined that it was more likely than not that the Veteran had sleep apnea during active service.  A May 2013 VA examiner found that the Veteran's sleep apnea was less likely than not proximately due to or the result of his service-connected degenerative joint disease of the cervical spine, but did not provide an opinion as to whether the Veteran's sleep apnea was related to service.  

As noted above, the Board finds the Veteran's statements concerning the onset of his sleep apnea symptoms during service to be both competent and credible.  Further, Dr. Snell provided a medical opinion placing the onset of the Veteran's sleep apnea during service, based upon the Veteran's competent and credible statements about severe snoring during service.  As such, the evidence weighs in favor of the Veteran's claim and service connection for sleep apnea is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim for entitlement to service connection for a foot disability, so that he is afforded every possible consideration.

The Veteran's service treatment records show that he was treated for a tender right Achilles tendon in August 1973.  On June 12, 1974, he complained of foot problems for three weeks.  He stated that his boots were too tight and were cutting off his circulation.  On June 17, 1974, the Veteran was see in the emergency room following a motorcycle accident.  He complained of injuring his right foot, and there was pain in his right little toe.  The impression was a contusion.  On June 18, 1974, the Veteran reported that he could not move his right great toe without pain.  His right foot was swollen, and the examiner noted that the foot was bruised.  In December 1982, the Veteran twisted his left ankle.  It was noted that the foot was slightly swollen in the ankle area.  In November 1986, the Veteran was seen in the orthopedic clinic.  It appears that he was provided a lateral wedge for his shoes.  In June 1990, he was again seen in the orthopedic clinic.  It was noted that he needed replacement of the soles of his boots and shoes.  On separation examination in March 1993, the Veteran gave a history of foot trouble.  

The Veteran was afforded a VA examination of his feet in January 2012.  X-rays showed arthritic changes and pes planus in both feet.  He was also diagnosed as having plantar fasciitis.  In June 2012, a VA examiner concluded that the current diagnosis of plantar fasciitis of the bilateral feet was less likely as not related to the 1973 Achilles tendon tenderness or the 1974 contusion/swelling of the right foot while on active duty.  However, the examiner did not acknowledge the other in-service complaints and treatment regarding the Veteran's feet and did not provide an opinion concerning the arthritic changes or pes planus.  As such, an additional medical opinion is required.  The Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from June 2013, forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his feet.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.   

The examiner should identify all current foot disorders found to be present, i.e., arthritic changes, pes planus, plantar fasciitis, etc.  See VA x-rays of the feet, dated January 13, 2012; VA examination report, dated June 22, 2102.

(a)  As to EACH diagnosed foot disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service.

In providing this opinion, the examiner must consider the following:

*  The Veteran stated that he experienced foot problems while in service and was prescribed "orthotics" to relieve foot and leg pain.  See September 2013 Notice of Disagreement.

*  The Veteran indicated that his feet hurt all the time while serving, especially after long marches and physical training, and that his work as a surveyor required extended periods of walking and running.  See August 2017 Hearing Transcript.

*  The Veteran's service treatment records showing the following:  that he was treated for ankle sprains; that he was treated for a tender right Achilles tendon in August 1973; on June 12, 1974, he complained of foot problems for three weeks.  He stated that his boots were too tight and were cutting off his circulation; on June 17, 1974, he was see in the emergency room following a motorcycle accident.  He complained of injuring his right foot, and there was pain in his right little toe.  The impression was a contusion; on June 18, 1974, he reported that he could not move his right great toe without pain.  His right foot was swollen, and the examiner noted that the foot was bruised; in December 1982, he twisted his left ankle.  It was noted that the foot was slightly swollen in the ankle area; in November 1986, he was seen in the orthopedic clinic.  It appears that he was provided a lateral wedge for his shoes; in June 1990, he was again seen in the orthopedic clinic.  It was noted that he needed replacement of the soles of his boots and shoes; and on separation examination in March 1993, he gave a history of foot trouble.  

b)  As to EACH diagnosed foot disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was either caused by or aggravated by (i.e., worsened by) the Veteran's degenerative joint disease of the bilateral knees and/or left ankle.  In providing this opinion, the examiner must address the Veteran's assertion that he changed the way he walks because of his knees and ankle.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


